Citation Nr: 1448441	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  12-12 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to an increased rating for right ear hearing loss, currently evaluated as noncompensable.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to August 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, continued a denial of service connection for left ear hearing loss and denied a compensable rating for right ear hearing loss.

The Board acknowledges that the RO reopened the left ear hearing loss claim, and adjudicated it on the merits.  Despite the determination reached by the RO, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The issues have been recharacterized accordingly.

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files in both Virtual VA and the Veterans Benefits Management System.  Additional documents associated with the Veteran's electronic claims file have been reviewed and are either duplicative of evidence of record or do not pertain to the issue on appeal.


FINDINGS OF FACT

1.  In a December 1997 rating decision, the RO denied entitlement to service connection for left ear hearing loss.  No timely appeal was received by VA, nor was any new and material evidence submitted within the applicable appeal period.

2.  Additional evidence received since the RO's December 1997 decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim of service connection for left ear hearing loss and raises a reasonable possibility of substantiating the claim of service connection for left ear hearing loss.

3.  Left ear hearing loss was not present until many years after service.

4.  The preponderance of the evidence weighs against a finding that the Veteran's current left ear hearing loss is related to military noise exposure in service.

5.  The Veteran's right ear hearing loss has not been manifested by findings more severe than a pure-tone average of 38 decibels with 96 percent speech discrimination (Level I) for all periods under consideration.


CONCLUSIONS OF LAW

1.  The December 1997 rating decision is final as to the claim for service connection for left ear hearing loss.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for left ear hearing loss.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154, (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

4.  The criteria for a compensable rating for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

As the Board's decision to reopen the Veteran's claim of service connection for left ear hearing loss is completely favorable, no further action with respect to that issue is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In regards to the service connection claim, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2011 letter, sent prior to the initial unfavorable decision issued in December 2011, advised the Veteran of the evidence and information necessary to substantiate that claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letter also provided the Veteran with information concerning the rating evaluation and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As to the increased rating claim, letters sent to the Veteran in February 2011 and October 2011 provided notice required under the VCAA, including of the evidence and information necessary to substantiate his increased rating claims, his and VA's respective responsibilities in obtaining such evidence and information, and the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private treatment records, VA examination reports, and lay statements from the Veteran.  Moreover, the Veteran has not identified any relevant, available records that have not been obtained.

The record also reflects that the Veteran underwent VA examinations to evaluate his hearing loss in March 2011, October 2011, and August 2013.  The reports from these examinations and the medical opinions have been included in the claims file for review.  These examinations and opinions involved a review of the Veteran's claims file, a thorough examination of the Veteran, and an opinion supported by rationale.  The Board finds that these examination reports and opinions are adequate to base a decision on the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. New and Material Evidence

The Veteran's claim for service connection for left ear hearing loss has previously been denied, and the Veteran seeks to reopen that claim.

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The Veteran suffers from left ear hearing loss, which he contends was caused by acoustic trauma in service.  His claim of entitlement to service connection for left ear hearing loss was initially denied in a December 1997 rating decision on the basis that no left ear hearing loss had been shown.  The Veteran did not appeal that decision, nor did he submit any new and material evidence within a year of that rating decision.  The December 1997 rating decision therefore became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103.

Relevant evidence of record at the time of the RO's December 1997 rating decision included the Veteran's service treatment records and an October 1997 VA examination showing normal left ear hearing.  Based on this evidence, the RO concluded that the Veteran did not have a current disability of left ear hearing loss and denied the Veteran's claim for service connection.

In October 2011, the Veteran requested that his claim for service connection for left ear hearing loss be reopened.  Relevant additional evidence received since the RO's December 1997 rating decision includes VA and private audiological examination reports dated in October 2009, March 2011, April 2012, and August 2013, all showing that the Veteran has left ear hearing loss.

This evidence was not previously on file at the time of the RO's December 1997 rating decision; thus, it is new.  Furthermore, this evidence is material because it bears directly on the missing element of a current left ear hearing disability, which is the reason that the claim was previously denied.  Accordingly, and particularly in light of the "low threshold" standard endorsed by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has been submitted to reopen the claim for entitlement to service connection for left ear hearing loss.

Having reopened the Veteran's previously denied claim of entitlement to service connection for left ear hearing loss, the Board will proceed to adjudicate the claim on its merits.

II. Entitlement to Service Connection for Left Ear Hearing Loss

The Veteran seeks entitlement to service connection for left ear hearing loss.  He asserts that his hearing loss is due to acoustic trauma that occurred during service.  The Board notes that the Veteran has been granted service connection for tinnitus and right ear hearing loss.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish entitlement to service-connected compensation benefits, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385 (2013).

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Appellant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In the present case, the Veteran has several diagnoses of left ear hearing loss, and the severity of his left ear hearing loss meets the criteria for a disability as defined by 38 C.F.R. § 3.385.  (See October 2009 VA audiological examination report, April 2012 private audiological examination report, and August 2013 VA audiological examination report.)  Thus, the Veteran has satisfied the first Shedden requirement of a current disability.

Next, the evidence of record supports a finding that the Veteran sustained an in-service injury in the form of acoustic trauma.  Giving the Veteran the benefit of the doubt, his account of in-service noise exposure appears credible and consistent with the circumstances of his service.  Thus, the Board concedes the Veteran's exposure to acoustic trauma during service.

The pertinent inquiry is whether the in-service acoustic trauma caused the Veteran's current left ear hearing loss.  Unfortunately, the Board concludes it did not.

While service treatment records document right ear hearing loss, they are silent for any indication that the Veteran had left ear hearing loss in service.  

A June 1973 entrance examination reflects pure tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
4000
LEFT
15
10
10
30


The Board notes that these results constitute impaired hearing in the left ear for the 4000 Hertz level.  See Hensley, 5 Vet. App. at 157.  However, at the time, no hearing defect was noted in the Summary of Defects and Diagnoses section, and the Veteran was not placed on a hearing profile.  Also, the Veteran did not demonstrate a hearing impairment as defined by VA.  38 C.F.R. § 3.385.

In August 1994, the Veteran underwent another audiological examination and his pure tone thresholds, in decibels, were as follows:

HERTZ

500	 
1000 	
2000 	
3000 	
4000	 
LEFT
5 	
5	
5		 
5	
5	

In August 1995, the Veteran underwent another audiological examination and his pure tone thresholds, in decibels, were as follows:

HERTZ

500	 
1000 	
2000 	
3000 	
4000	 
LEFT
5 	
0	
5		 
0	
5	

In a May 1997 report of medical history for the purpose of retirement from active duty, the Veteran reported that he started having hearing loss in both ears in 1992.  However, upon audiological examination in May 1997, his pure tone thresholds, in decibels, were as follows: 

HERTZ

500	 
1000 	
2000 	
3000 	
4000	 
LEFT
0 	
0	
5		 
0	
5	

Post service, the Veteran submitted a claim for bilateral hearing loss in September 1997.  The Veteran was afforded a VA audiological examination in November 1997.  On that date, his pure tone thresholds, in decibels, were as follows: 

HERTZ

500	 
1000 	
2000 	
3000 	
4000	 
LEFT
5 	
0	
10		 
0	
5

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  These results do not meet the definition of a left ear hearing impairment, as defined by VA regulations.  38 C.F.R. § 3.385.

VA treatment records dated in August 2009 show that the Veteran was diagnosed with normal to mild degree sensorineural hearing loss in the left ear and fitted with hearing aids.

In October 2009, the Veteran underwent a VA audiological examination in connection with his claim for a compensable rating for his right ear hearing loss.  On that date, his pure tone thresholds in the left ear were within normal limits except that his pure tone threshold at 2000 Hertz was 40 decibels.  Speech audiometry revealed speech recognition ability of 94 percent in the left ear.  These results meet the definition of a left ear hearing impairment, as defined by VA regulations.  38 C.F.R. § 3.385.

In October 2011, the Veteran was afforded another VA audiological examination.  On that date, his pure tone thresholds, in decibels, were as follows:


HERTZ

500	 
1000 	
2000 	
3000 	
4000	 
LEFT
10 	
5	
25		 
35	
15	

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  The Board notes that these results do not meet the definition of a left ear hearing impairment, as defined by VA regulations.  38 C.F.R. § 3.385.  Nonetheless, the VA examiner diagnosed the Veteran with sensorineural left ear hearing loss.  The Veteran reported that he had in-service exposed to generators, rifles, grenades, and claymore mines, all with hearing protection.  The Veteran also reported post-service occupational exposure to light machinery since 1998, without hearing protection.  The examiner opined that the Veteran's left ear hearing loss was less likely as not caused by or the result of an event in military service because the Veteran's left ear hearing was within normal limits as late as two months after separation and based on current knowledge, noise induced hearing loss occurs immediately. 

A private audiological report dated in April 2012 reveals left ear hearing loss, but the report does not contain an etiological opinion.

The Veteran was afforded another VA audiological examination in August 2013.  On that date, his pure tone thresholds, in decibels, were as follows:



HERTZ

500	 
1000 	
2000 	
3000 	
4000	 
LEFT
15 	
15	
45		 
25	
20	

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  After reviewing the claims file and interviewing the Veteran, the examiner opined that the Veteran's left ear hearing loss is "less likely as not due to military exposure, but more likely impacted by civilian noise exposure, presbycusis, and/or some other etiology."  The examiner's rationale was that the Veteran had normal left ear hearing throughout service and immediately after service and that current literature indicates that there is no scientific evidence to support delayed onset of noise-induced hearing loss.  In addition, the examiner relied on the Veteran's report of post-service occupational and recreational noise exposure without the use of hearing protection.  

The Board finds the VA examiners' opinions to be highly probative to the question at hand.  The examiners were audiologists who possess the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiners provided adequate rationales in determining that the Veteran's left ear hearing loss was less likely as not caused by acoustic trauma he had in service.  Their opinions were based, at least in part, on examination and interview of the Veteran.  The examiners also reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence.  Additionally, the opinions expressly demonstrate the examiners' review of the Veteran's medical and occupational history, both during service and after separation.  They also specifically noted that the Veteran's hearing was normal in service and that his audiometric configuration immediately after service was not consistent with acoustic trauma.  Moreover, they explained that when determining the etiology of the Veteran's left ear hearing loss, they could not rule out the Veteran's self-reported history of occupational and recreational noise exposure.  It is clear that the examiners took into consideration all relevant factors in giving their opinions.  

The Board notes that the only contrary opinion of record comes from the Veteran himself, who maintains that he has had left ear hearing loss since service.  However, the Board reiterates that the Veteran's service treatment records are negative for any left ear hearing loss during service or immediately after service.  Indeed, despite numerous audiological testing in service and post-service, the first time audiological testing revealed left ear hearing loss was in 2009, over ten years after separation from service.  Therefore, the Board finds that the probative evidence shows that the Veteran does not have a chronic left ear hearing loss disability in service.  In addition, left ear sensorineural hearing loss was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  Therefore, service connection for left ear hearing loss is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.      
  
Moreover, whether symptoms the Veteran experienced in service or following service are in any way related to his current hearing loss requires medical expertise to determine because it involves a complex medical nexus question.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  To the extent that the Veteran himself believes that his current left ear hearing loss is due to service, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his current left ear hearing loss is not competent medical evidence; as such question requires medical expertise to determine.  Id.  

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran did not have a chronic left ear hearing loss disability in service, and there is no competent and credible evidence indicating his left ear hearing loss manifested to a compensable degree within a year following discharge from service.  Likewise, the weight of the competent and probative evidence does not show the Veteran's current left ear hearing loss is related to his period of service, to include his exposure to noise therein.  Accordingly, service connection for left ear hearing loss is not warranted on any basis.  In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

III. Entitlement to a Compensable Rating for Right Ear Hearing Loss

The Veteran was granted service connection for right ear hearing loss under Diagnostic Code 6100 and assigned a noncompensable disability rating in a December 1997 rating decision.  The Veteran seeks a higher rating for his right ear hearing loss because he asserts that his hearing loss has become worse and he has difficulty hearing and understanding, especially in noisy environments.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In evaluating increased rating claims staged ratings must be considered.  Id. at 509-10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In evaluating the extent of hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, and as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz. 

The rating schedule for hearing loss establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometric test.  The horizontal lines in Table VI (contained in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.  When speech discrimination scores are not available, Table VIA is used to determine the auditory acuity level.

The percentage disability evaluation is found from Table VII by intersecting the horizontal column appropriate for the numeric designation for the ear having the better hearing acuity and the vertical row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For purposes of applying the chart at Table VII, the non-service connected left ear is assigned the numeral designation I.  38 C.F.R.§4.85(f).  

Additionally, under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

Moreover, under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The Veteran underwent a VA examination in March 2011.  The audiological testing showed right ear hearing of 10, 15, 45, 50 (average of 30) decibels at 1000, 2000, 3000, 4000 Hertz.  The Veteran's Maryland CNC speech discrimination test results were determined to be of poor reliability and were therefore not reported.  Based on the evidence from this examination, Table VIA of 38 C.F.R. § 4.85 shows the Veteran's right ear hearing loss to be a Level I impairment.  The Veteran's left ear hearing is a Level I impairment because it is not service connected.  38 C.F.R §4.85(f).  Applying these results to Table VII, a noncompensable disability rating is warranted.

The Veteran underwent a VA examination in October 2011.  The audiological testing showed right ear hearing of 10, 15, 50, 65 (average of 35) decibels at 1000, 2000, 3000, 4000 Hertz.  The Veteran's Maryland CNC speech discrimination test showed 96% word recognition in the Veteran's right ear.  Based on the evidence from this examination, Table VI of 38 C.F.R. § 4.85 shows the Veteran's right ear hearing loss to be a Level I impairment.  The Veteran's left ear hearing is a Level I impairment because it is not service connected.  38 C.F.R §4.85(f).  Applying these results to Table VII, a noncompensable disability rating is warranted.

The Veteran underwent an examination at Jacksonville Naval Hospital in April 2012.  The audiological testing showed right ear hearing of 5, 15, 50, 75 (average of 36) decibels at 1000, 2000, 3000, 4000 Hertz.  The Veteran's Maryland CNC speech discrimination test showed 100% word recognition in the Veteran's right ear.  Based on the evidence from this examination, Table VI of 38 C.F.R. § 4.85 shows the Veteran's right ear hearing loss to be a Level I impairment.  The Veteran's left ear hearing is a Level I impairment because it is not service connected.  38 C.F.R §4.85(f).  Applying these results to Table VII, a noncompensable disability rating is warranted.

The Veteran underwent a VA examination in August 2013.  The audiological testing showed right ear hearing of 5, 20, 55, 70 (average of 38) decibels at 1000, 2000, 3000, 4000 Hertz.  The Veteran's Maryland CNC speech discrimination test showed 96% word recognition in the Veteran's right ear.  Based on the evidence from this examination, Table VI of 38 C.F.R. § 4.85 shows the Veteran's right ear hearing loss to be a Level I impairment.  The Veteran's left ear hearing is a Level I impairment because it is not service connected.  38 C.F.R §4.85(f).  Applying these results to Table VII, a noncompensable disability rating is warranted.

In light of the foregoing, the Veteran is not entitled to a compensable rating for his right ear hearing loss during any portion of the appeal period.  The Board acknowledges the Veteran's assertion that his hearing loss warrants a compensable rating because he believes his hearing loss is getting worse.  In this case, the Veteran's assertion that he has trouble hearing is corroborated by the results of his audiogram testing with levels of twenty and over.  The threshold for normal hearing is between 0 and 20 decibels, and any higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  However, the Veteran is not competent to state what the appropriate disability rating he should receive for his hearing impairment is, as this is determined via objective, audiometric evaluation.  

The Board relies on the competent evidence concerning the nature and extent of the Veteran's hearing impairment (to include audiometric evaluations) which has been provided by medical personnel who examined him during the current appeal and who have rendered pertinent observations in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated and are therefore found to be more probative.  Thus, without medical evidence of right ear hearing loss which merits a higher evaluation, the Veteran's condition is properly rated as noncompensable.  Additionally, the special rating considerations under 38 C.F.R. § 4.86 are not applicable.  In this case, the Veteran's symptomatology does not meet the criteria for higher evaluations at any time during all periods on appeal.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5260, 4.85 4.124a, Diagnostic Code 6100 (2013); see also Fenderson, supra.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1)(2011); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

In the present case, the evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected right ear hearing loss.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The Veteran's complaints of hearing loss, and problems with speech recognition, are adequately contemplated by the rating criteria under Diagnostic Code 6100.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration for hearing loss is not necessary.

The Board has considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki.  In that case, the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not submitted a claim for TDIU.  While the evidence shows that the Veteran may have difficulty understanding speech and communicating effectively in noisy work environments, the Veteran's right ear hearing loss does not render him unable to work, nor has the Veteran made that contention.  Therefore, the Board finds that TDIU based on the Veteran's service-connected right ear hearing loss is not warranted.



ORDER

New and material evidence to reopen a claim of entitlement to service connection for left ear hearing loss has been received; the appeal is granted to this extent.

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to a compensable evaluation for right ear hearing loss is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


